Citation Nr: 1549839	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, claimed as an ulcer disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned at a videoconference hearing held at the RO in May 2015.  A transcript of this hearing is associated with the record.

The claims of entitlement to service connection for back and GI disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not demonstrate hearing loss as defined by VA.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in August 2009, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is fulfilled.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, all pertinent, identified medical records have been obtained, to include the Veteran's service treatment records and VA treatment records.  The Veteran was afforded VA audiology examinations in November 2009 and August 2015 for his claim.  These examinations are adequate for rating purposes, as they include audiological testing results performed by VA audiologists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The latter examination, as well as outstanding VA treatment records, were obtained in substantial compliance with the Board's July 2015 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  Thus, the duty to assist is also satisfied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, became manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is not entitled to service connection for hearing loss because he does not have a current disability that meets the definition of impaired hearing under 38 C.F.R. § 3.385.  Specifically, at his November 2009 VA audiology examination, only one of his puretone thresholds was above 25 decibels; his right ear at 4000 Hertz was measured at 30 decibels, and speech recognition scores in both ears were 94 percent and higher.  At his August 2015 VA audiology examination, none of his auditory thresholds in either ear were above 25 decibels, and the speech recognition scores in both ears were 94 percent.  There are no other auditory threshold results dated during or just prior to the appeal period.

The Board acknowledges the Veteran's assertions that he has hearing loss.  In addition, the Board notes that at his hearing, the Veteran reported being told by his wife that he is deaf.  The Veteran and his wife are competent, as laypeople, to report on that as to which they have personal knowledge, such as difficulty with hearing.  Nevertheless, as laypeople, they are not competent to establish the level of his hearing disability, which requires audiometric testing, by their own opinion.  

Given the above findings, the Veteran is not entitled to service connection for hearing loss as he does not have a current disability for VA purposes.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For that reason alone, the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board apologies to the Veteran, but additional development is required on his remaining claims, based on a lack of substantial compliance with the Board's July 2015 remand instructions.  

With regards to the Veteran's back disorder claim, the Board's remand instructions required the examiner to state whether there was "clear and unmistakable" evidence of a back disability prior to active duty, and if so, whether there was "clear and unmistakable evidence" that such disability was not aggravated beyond the natural progress of the disease during service.  However, the examiner provided no rationale for concluding that there was "clear and unmistakable" evidence of a back disability prior to service, and only stated that the Veteran's disability was not aggravated by service.  Inasmuch as the appropriate standard was not used, remand is necessary for an addendum opinion with a new examiner. 
 
Remand is also necessary on the Veteran's GI claim.  The Board's earlier decision noted that VA treatment records received in November 2012 and January 2014 now include mention of a GI disorder classified as gastroesophageal reflux disease (GERD), rule out peptic ulcer disease (PUD) in the problem lists, including in September 2010.  The Board directed the examiner to determine whether the Veteran has a current GI disorder in light of these records.  The August 2015 VA examination conducted focused on whether the Veteran had a current stomach, duodenal or intestinal condition, and none was diagnosed.  Critically, the Disability Benefits Questionnaire (DBQ) used by the examiner to identify any stomach or duodenal conditions stated on its face that it was not an examination "for GERD or esophageal disorders."  Although it appears that an upper GI series was performed, the GERD or esophageal disorders DBQ was not completed.  On remand, such should be accomplished.  

Finally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Obtain an addendum opinion concerning the etiology of the Veteran's back disorder from a different examiner than the one who conducted the August 2015 examination.  The claims file, including a copy of this remand, must be made available for review.  No additional examination of the Veteran is necessary, unless the reviewing examiner deems otherwise.  

Following review of the claims file, the examiner should provide an opinion, with supporting rationale, as to the following:

(a)  Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that a back disability existed prior to active service?  Please provide a rationale for any conclusion reached.  Also, in addressing this question, please note that pain, alone, does not constitute a disability for VA purposes.

(b)  If the answer to question (a) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disease during service?

(c) If the answer to question (a) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current back disability, to include DJD as noted in VA outpatient records, had its onset in service, or is otherwise related to service?  

A robust rationale for all opinions expressed by the examiner must be provided.  If the examiner is unable to provide an opinion as to a question posed without resorting to speculation, he/she should state the reasons therefore.

3.  Then schedule the Veteran for a VA GERD or esophageal disorders examination.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail, and a GERD or esophageal disorders DBQ completed.  If no GERD or esophageal disorder is diagnosed, the examiner must comment on the VA outpatient records indicating a diagnosis of GERD.

For any GERD or esophageal disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to a disease or injury in service, including the documented GI symptoms treated therein. 

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4.  The readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


